Citation Nr: 0423009	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  96-18 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.

(The issue of entitlement to an effective date earlier than 
January 12, 1998, for the assignment of a 30 percent 
disability evaluation for service-connected mitral valve 
prolapse will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1986.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 determination by a Vocational 
Rehabilitation Counselor at the Washington, D.C. Regional 
Office (RO).  

In April 2002, the veteran testified at a hearing held in 
Washington, DC, before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).  

The Board notes that the veteran was actually informed of the 
decision in May 1995, at which time he indicated he was 
appealing the decision (this is reflected in a 
contemporaneous report of training document).  This 
documented communication is accepted as an appropriate notice 
of disagreement.  A statement of the case was not issued 
until December 1996, and what the Board construes to be a 
Substantive Appeal was received in May 1996.  Given the 
unique procedural circumstances of this case, the Board finds 
that this Substantive Appeal effectively perfected an appeal 
of this claim.  See Archbold v. Brown, 9 Vet. App. 124, 129 
(1996).

When the matter was before the Board in July 2002, the Board 
denied the veteran's claim of entitlement to additional 
vocational rehabilitation benefits under Chapter 31, Title 38 
of the United States Code.  The veteran appealed the Board's 
July 2002 decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a June 2003 order, granted 
the parties' joint motion for remand, vacating the Board's 
July 2002 decision and remanding the case for compliance with 
the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the parties pointed out in the joint motion for remand, 
dated in June 2003, while the veteran's claim was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted, and that 
liberalizing law is applicable to the veteran's claims 
because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

In the joint motion, citing the Court's decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002), the parties agreed that 
the case needed to be remanded because VA had failed to 
satisfy its duties to notify under the VCAA.  In this regard, 
the parties explained that VA had not specifically provided 
the veteran with notice of the allocation of the burdens for 
obtaining evidence necessary to his claim, or of the evidence 
necessary to substantiate his claim.  In doing so, the 
parties concluded that the Board's reliance on the Court's 
decision in Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
was misplaced because that decision was inapplicable to the 
veteran's appeal.  As such, on remand, the RO must send the 
veteran a letter advising him of which portion of the 
evidence he is to provide, which part, if any, the RO will 
attempt to obtain on his behalf, and a request that the 
appellant provide any evidence in his possession that 
pertains to this claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

3.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


